Citation Nr: 0635123	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of an in-
service eye injury, claimed as chronic blepharitis and/or 
conjunctivitis.

2.  Whether the veteran filed a timely substantive appeal to 
an October 1992  rating decision, regarding the issue of 
entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a 
right ankle injury.

5.  Entitlement to service connection for callouses of the 
feet.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1978 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In April 1996, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge in Washington, DC.  

As the procedural history of this matter is rather 
convoluted, the Board will undertake the following discussion 
so as to elucidate the issues currently in appellate status.   

A September 1996 Board decision denied service connection for 
a low back disability, dismissed the veteran's claim of clear 
and unmistakable error in the Board's October 1983 decision 
denying service connection for a bilateral foot disability, 
and found that new and material evidence had not been 
presented to reopen the claims of entitlement to service 
connection for a bilateral foot disability and entitlement to 
service connection for residuals of a right ankle injury.  
The issue of entitlement to service connection for 
blepharitis and conjunctivitis was remanded to the RO in 
order to afford the veteran a special VA ophthalmologic 
examination. The issue of entitlement to service connection 
for migraine headaches was remanded in order that the RO 
review the timeliness of the veteran's appeal.  The veteran 
appealed this decision and in September 1999 the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded this decision.      

An October 1999 Board decision denied the veteran's claim of 
entitlement to service connection for residuals of an in-
service eye injury, claimed as chronic blepharitis and/or 
conjunctivitis, and again remanded the issue of entitlement 
to service connection for migraine headaches to the RO in 
order that the question of timeliness of the appeal be 
considered.  The veteran appealed this decision and in April 
2001 the Court vacated the decision to the extent that it 
denied the veteran's claim for service connection for 
residuals of an in-service eye injury, claimed as chronic 
blepharitis and/or conjunctivitis.       
  
It is noted that, the October 1999 Board decision directed 
that the RO consider the question of the timeliness of the 
veteran's appeal of the denial of service connection for 
migraine headaches, provide the veteran a statement of the 
case (SOC), and afford him a reasonable opportunity to 
respond thereto.  Pursuant to this, the RO issued an SOC in 
November 1999, in which it was determined that the veteran 
failed to submit a substantive appeal on the issue of service 
connection for migraine headaches in a timely manner.  

In a series of decisions dated March 28, 2001, the Board 
determined, inter alia, that the veteran's appeal from the 
RO's August 1981 denial of service connection for callouses 
of the feet had not been the subject of a final decision by 
the Board and that, therefore, the appeal was still pending.  
The matter was remanded to the RO for further development.  
The Board vacated that portion of the October 1983 Board 
decision that denied service connection for bilateral foot 
disability, other than callouses, as it was determined that 
this issue had never been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Accordingly, the issue of 
entitlement to service connection for a bilateral foot 
disability, other than callouses of the feet, is not in 
appellate status.  Another decision dismissed, without 
prejudice to refiling, the motion for revision of that 
portion of the October 1983 Board decision that denied the 
claim for an increased rating for the residuals of a linear 
scar, right upper eyelid.  Yet another decision denied the 
veteran's claim of clear and unmistakable error in the August 
1981 rating decision denying entitlement to service 
connection for muscle spasms, seizures, and a bilateral ankle 
disorder.  That decision also reopened the veteran's claim of 
entitlement to service connection for a right ankle disorder.  
The issues of service connection for a low back disability 
and service connection for a right ankle disorder were 
remanded to the RO for further development.  

The veteran appealed the March 2001 Board decisions that 
found no clear and unmistakable error in the October 1983 
Board decision that denied an increased rating for residuals 
of a linear scar, right upper eyelid, and found no clear and 
unmistakable error in an August 1981 rating decision that 
denied service connection for muscle spasms, seizures, and a 
bilateral ankle disorder.  In January 2004, the Court 
affirmed the March 2001 Board decision that found no clear 
and unmistakable error in the October 1983 Board decision and 
affirmed the March 2001 Board decision that found no clear 
and unmistakable error in the August 1981 rating decision.  
In April 2004, the veteran filed a motion for 
reconsideration, panel review, or full-Court consideration 
regarding the January 2004 single-judge order.  In July 2004, 
the Court ordered the January 2004 single-judge order 
withdrawn and granted the veteran's motion for 
reconsideration.  The July 2004 Court order then dismissed 
for lack of jurisdiction the appeal of the March 2001 Board 
decision that determined that the veteran failed to properly 
allege clear and unmistakable error in the October 1983 Board 
decision and affirmed the March 2001 Board decision that 
found no clear and unmistakable error in the August 1981 
rating decision.           

The issues of entitlement to service connection for a low 
back disorder, service connection for a right ankle disorder, 
and service connection for callouses of the feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have residuals of an in-service eye 
injury; his diagnosed blepharitis and conjunctivitis are not 
related to service.

2.  By an October 1992 rating decision, the RO denied the 
veteran's claim for service connection for migraine 
headaches.  The veteran was informed of this decision by 
correspondence dated November 24, 1992.  

3.  A timely notice of disagreement (NOD) was received as to 
the October 1992 rating decision regarding the issue of 
entitlement to service connection for migraine headaches.  

4.  A statement of the case (SOC) on the issue of entitlement 
to service connection for migraine headaches was issued in 
February 1993.  

5.  Supplemental statements of the case (SSOC's) regarding 
the issue of service connection for migraine headaches were 
issued in March 1993 and July 1993.     

6.  A letter dated October 12, 1993 was sent to the veteran 
informing him that he had until November 24, 1993 to submit 
his response to the SOC (and subsequent SSOC's).

7.  A VA Form 1-646, construed by the Board as a substantive 
appeal, is of record but is dated February 8, 1994, more than 
60 days after issuance of the July 1993 SSOC and more than 
one year after notification of the rating action denying 
service connection for migraine headaches.  




CONCLUSIONS OF LAW

1.  The veteran's current eye disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A timely substantive appeal as to the issue of 
entitlement to service connection for migraine headaches was 
not filed; therefore, the October 1992 rating action is 
final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.305 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				   I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the outset, a review of the claims folder reveals that the 
veteran failed to report for a VA eye examination on December 
18, 2002.  The claims folder contains a letter to the veteran 
informing him of the date, time, and place of the examination 
and also contains an October 2002 letter which informed him 
of the consequences of the failure to report without good 
cause for examination.  Specifically, the letter informed him 
that, under 38 C.F.R. § 3.655, when a veteran fails to 
report, without good cause, for a VA examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  It appears 
that the temporary folder containing the notation that the 
veteran failed to report for the December 2002 VA examination 
had not been associated with the claims folder when, in 
November 2003, the Board remanded the matter in order that 
the veteran be scheduled for another VA eye examination.  
However, the veteran failed to report for this examination, 
too, which was scheduled for June 12, 2004.  Accordingly, the 
Board will proceed and decide the matter based on the 
evidence of record.  

In a December 1977 report regarding the veteran's medical 
history, he indicated that he had had no injury or illness 
involving his eyes.  The veteran asserts that he injured his 
eyes in service when a stove blew up in his face.  Service 
medical records show that he was treated on September 16, 
1979 for pain in the right eye as a result of a back fire 
from a pot-bellied stove.  The clinical assessment was mild 
flash to right orbital area without evidence of significant 
ocular involvement.  He was treated with ointment and an eye 
patch.  The following day his eye was noted to be normal.  On 
September 27, 1979, he complained of blurriness, watering, 
and sticking together of the eyelids of the right eye.  An 
eye consultation report of the same date noted that that the 
veteran complained of conjunctivitis, headaches, watering, 
and periodic blurriness in the right eye.  Eye examination 
was within normal limits and the final diagnosis was 
astigmatism.  It is acknowledged that a March 1979 record of 
optometric examination stated that the veteran reported gray 
vision in the right eye.  This was noted to have disappeared 
on the September 27, 1979 service medical record.  There is 
no further treatment for or diagnosis of an eye disorder 
noted in the service medical records.  The October 1980 
separation examination report noted that the veteran had 
astigmatism.  A separate Optometry Clinic examination report 
at the time of service separation noted the burner incident 
but related that there were no apparent ocular ramifications 
of the accident.  The clinical impression was astigmatism, 
right eye greater than left eye.

Post service medical records include a June 1981 eye 
examination report, which stated that the veteran reported 
having injured his eyes in a September 1979 gas heater 
explosion.  He complained that his right eye was blurry.  The 
diagnosis was scar, linear, right upper eyelid, and a scar 
over the right cheekbone.  The examiner stated that no ocular 
pathology was found.  A November 1984 report noted that the 
veteran complained of blurry vision.  The claims folder also 
contains a June 1989 report, which listed an impression of 
follicular conjunctivitis, and a July 1989 report that listed 
an assessment of allergic conjunctivitis and blepharitis.  
Additionally, a February 1990 report listed an assessment of 
viral conjunctivitis and a history of blepharitis.         

At an RO hearing in April 1992, the veteran testified that he 
believed that his injury in service was interrelated to 
blepharitis and conjunctivitis.  He maintained that he had 
blepharitis and conjunctivitis in both eyes, although his in- 
service injury was only to his right eye, because the heat 
from the explosion affected both his eyes, burned his hair, 
and singed the hair on his face.  He reflected that he was 
told he had conjunctivitis at the time of the injury and was 
treated with medication and had to keep his eyes washed out.  
He variously indicated that his right eye was most affected 
or that both eyes were equally affected.  He conceded that he 
was told he had decreased vision in the right eye and was 
prescribed glasses.  He could not recall when he first sought 
treatment for an eye disorder after service but thought it 
was about 1984.  He stated that he had no conjunctivitis in 
the intervening four years from service separation.  He 
alternatively stressed that he was prescribed glasses in 
service as a result of the heat exposure injury and that he 
was entitled to reasonable doubt on the basis that his 
enlistment examination noted a normal eye examination but the 
eye examination showed defective visual acuity, which were 
written in different pens.  

In an April 1996 hearing before the Board, the veteran 
testified that he never had any problems with his eyes until 
a September 1979 heat explosion in his face.  He reported 
that his hair caught fire, steam came from his eyes, and it 
cooked his eyelashes and singed his eyebrows.  He reflected 
that his eyes were stuck together and he was treated with an 
eye patch.  He indicated that he sustained a corneal scar as 
a result of the blast and developed vision problems.  He was 
eventually diagnosed with astigmatism and given glasses.  He 
complained of on-going photosensitivity, conjunctivitis and 
blepharitis.  He acknowledged that he had not been told that 
his eye disorder was secondary to eye trauma.  He indicated 
that he was first treated for conjunctivitis in 1984, but 
then stated "[i]n 1989 I believe I noticed it."  

The preponderance of the evidence is against the veteran's 
claim.  There is no competent medical opinion of record which 
relates the veteran's eye injury in service to any current 
eye disability, to include conjunctivitis or blepharitis.  In 
this regard, it is reiterated that the veteran has failed to 
report for scheduled VA examinations and that, in a case such 
as this, the claim shall be decided based on the evidence of 
record.  See 38 C.F.R. § 3.655.  Additionally, it is 
emphasized that the first post-service diagnosis of either 
conjunctivitis or blepharitis was not until 1989; the veteran 
was separated from service in 1980.  Therefore, based on the 
foregoing, the veteran's claim must be denied.  

The veteran's arguments in support of his claim have been 
considered.  However, the veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

The doctrine of reasonable doubt was also considered, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      				II.  Timeliness of Appeal

By an October 1992 rating decision, the RO denied the 
veteran's claim for service connection for migraine 
headaches.  The veteran was informed of this decision by 
correspondence dated November 24, 1992.  A timely notice of 
disagreement (NOD) was received as to the October 1992 rating 
decision regarding the issue of entitlement to service 
connection for migraine headaches.  A statement of the case 
(SOC) on the issue of entitlement to service connection for 
migraine headaches was issued in February 1993.  Supplemental 
statements of the case (SSOC's) regarding the issue of 
service connection for migraine headaches were issued in 
March 1993 and July 1993.  A letter dated October 12, 1993 
was sent to the veteran informing him that he had until 
November 24, 1993 to submit his response to the SOC (and 
subsequent SSOC's).  

A VA Form 1-646, dated February 8, 1994, will be construed by 
the Board as a substantive appeal, as it lists the issue of 
entitlement to service connection for migraine headaches and 
argues that such disability is the result of an in-service 
gas explosion.  This correspondence was submitted by the 
veteran's accredited representative, who was permitted to do 
so in the instant matter pursuant to 38 C.F.R. § 20.301(a).  
However, for reason discussed infra, this was untimely.  

The only issue before the Board is whether it has 
jurisdiction to consider the issue of entitlement to service 
connection for migraine headaches.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
noted that, "it is well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, the issue is whether the veteran filed a timely 
substantive appeal; if he did not, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002).  The 
Board's authority to consider its jurisdiction is contained 
in 38 U.S.C.A. § 7105(d)(3) (West 2002), which provides that 
". . . questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals."  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the appellant.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, March 1995 and July 1995 letters from the RO informed 
the veteran that he had not submitted a timely substantive 
appeal with regard to the issue of service connection for 
migraine headaches.  Nonetheless, the Board remanded the 
issue of service connection for migraine headaches in 
September 1996 and October 1999, directing that the RO 
consider the question of the timeliness of the veteran's 
appeal.  Pursuant to the Board's remand directives, the RO 
issued an SOC in November 1999, in which it was determined 
that the veteran failed to submit a substantive appeal on the 
issue of service connection for migraine headaches in a 
timely manner.  It is emphasized that the veteran did not 
respond to the November 1999 SOC.  However, it is 
indisputable that the veteran was informed that there was a 
question regarding the timeliness of his substantive appeal 
and also of what the consequences were if it was determined 
that he had, indeed, filed an untimely substantive appeal.     

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2006) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  However, if the applicable 
VA records have been transferred to another VA office, the 
NOD and substantive appeal must be filed with the VA office 
which has assumed jurisdiction over the applicable records.  
See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2006).  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2006).  
Thereafter, a claimant 
must file the substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2006).

The veteran's accredited representative submitted a VA Form 
1-646 dated February 8, 1994.  As was discussed supra, the 
Board will construe this correspondence as a substantive 
appeal.  Under pertinent statutory provisions a claimant must 
file a substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  In this case, the veteran 
submitted a substantive appeal to the RO beyond the time 
limit permitted.  Under the facts of this case, the deadline 
for the appellant to have filed his substantive appeal would 
have been November 24, 1993; that is the later date of the 
two applicable deadlines, considering the one-year from 
notice of the decision deadline and the SSOC plus sixty days 
rule.  A review of the record reveals no correspondence 
received earlier than February 8, 1994 that can be construed 
as constituting a substantive appeal regarding the issue of 
entitlement to service connection for migraine headaches.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not 
been a timely appeal of the issue, so any purported appeal is 
not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate the claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).

					 III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2004 VCAA letter informed 
the veteran of what the evidence needed to show in order to 
establish entitlement to service connection with regard to 
the issue of entitlement to service connection for residuals 
of an in-service eye injury, claimed as chronic blepharitis 
and/or conjunctivitis.  The letter also informed the veteran 
of VA's duty to assist him in obtaining evidence for his 
claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the May 2004 VCAA notice letter 
requested that the veteran provide VA with any evidence or 
information he had pertaining to his appeal.   

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, although the initial AOJ decision was made 
prior to the enactment of the VCAA, any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  After the May 2004 VCAA letter was sent to the 
appellant the claim was readjudicated by the AOJ in the May 
2005 supplemental statement of the case (SSOC).  

Accordingly, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   VA has 
satisfied its duties to notify and to assist the veteran and 
further development and further expending of VA's resources 
is not warranted.

As a final note, the Board has determined that it lacks 
jurisdiction to consider the underlying claim for entitlement 
to service connection for migraine headaches.  Lacking 
jurisdiction to decide the claim, it is beyond the Board's 
purview to determine whether the RO's notice and development 
actions were compliant with the VCAA with regard to this 
issue.


ORDER

Service connection for the residuals of an in- service eye 
injury, claimed as chronic blepharitis and/or conjunctivitis, 
is denied.

As the veteran did not perfect an appeal of the RO's October 
1992 denial of service connection for migraine headaches, the 
appeal is dismissed.


REMAND

The March 2001 Board decision that remanded the issue of 
service connection for callouses of the feet directed that 
the RO review the claims folder and ensure that all 
notification and development action required by the VCAA was 
completed.  It was further directed that, if the benefit 
sought on appeal remained denied, the veteran and his 
representative, if any, were to be provided a supplemental 
statement of the case (SSOC).  Additionally, the March 2001 
Board decision that remanded the issues of service connection 
for a low back disorder and service connection for a right 
ankle disorder directed the same with regard to those issues.  
Although the RO sent the veteran a VCAA notice letter in 
April 2001 pertaining to the issues of entitlement to service 
connection for a low back disorder, service connection for a 
right ankle disorder, and service connection for callouses of 
the feet, a review of the claims folder reveals that none of 
these issues has been readjudicated by the RO and, 
concomitantly, the RO has not issued an SSOC on any of these 
issues since the March 2001 Board decisions.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the 
Board's instructions in its March 2001 remands were clearly 
not complied with.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure 
that the notification and development 
action required by statute, implementing 
regulation, court decisions, and VA 
directives is completed.  This is to 
specifically include sending the veteran 
a letter informing him of what the 
evidence needs to show in order to 
establish entitlement to service 
connection and of how effective dates and 
disability ratings are assigned.  The 
letter must also request that he send to 
VA any evidence in his possession that is 
pertinent to the claims on appeal.   

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


